Apr. 15. 2008 / 4:30PM ET, SORC - Q4 2008 Source Interlink Companies Earnings Conference Call Final Transcript Conference Call Transcript SORC - Q4 2008 Source Interlink Companies Earnings Conference Call Event Date/Time: Apr. 15. 2008 / 4:30PM ET CORPORATE PARTICIPANTS Jeff Majtyka Brainerd Communicators - IR Mike Duckworth Source Interlink Companies, Inc. - Chairman Marc Fierman Source Interlink Companies, Inc. - CFO Alan Tuchman Source Interlink Companies, Inc. - co-Chief Executive Officer CONFERENCE CALL PARTICIPANTS James Buckman Dawson James - Analyst Robert Andrade Ryland Capital Partners - Analyst Jaime Lester Soundpost Partners - Analyst Ken Steele Private Investor David Allen Private Investor PRESENTATION Operator Good afternoon ladies and gentlemen, and welcome to Source Interlink Companies' fiscal 2008 fourth quarter earnings teleconference call. If you become disconnected during the teleconference, please hang up and dial 877-888-4210 to be reconnected. Please note that Source Interlink has posted a supporting slide presentation on the Company's web site, which is available on the investor relations page by selecting Corporate Materials. At this time, all participants are in a listen-only mode. We will be conducting a question and answer session later in the conference. (OPERATOR INSTRUCTIONS). The conference is being recorded today, Tuesday, April 15, 2008. At this time, I will turn the conference over to Jeff Majtyka of Brainerd Communicators to read the forward-looking statements. Please go ahead. Jeff Majtyka - Brainerd Communicators - IR Thank you operator. I would like to remind everyone on the call today that the call and the corresponding presentation contain certain forward-looking statements within the meaning of Section 21 E of the Securities Exchange Act of 1934 and the U.S. Private Securities Litigation Reform Act of 1995, including statements relating to, among other things, acquisition-related cost savings, future business plans, strategies and financial results and growth opportunities. These forward-looking statements reflect Source Interlink's current views about future events and are subject to risks, uncertainties, assumptions and changes in circumstances that may cause future events, achievements or results to differ materially from those expressed by the forward-looking statements. Factors that may cause actual results to differ include adverse trends in advertising spending; interest rate volatility and the consequences of significantly increased debt obligations; price volatility in fuel, paper and other raw materials used in our businesses; market acceptance of and continuing retail demand for physical copies of magazines, books, DVDs, CDs and other home entertainment products; our ability to realize additional operating efficiencies, cost savings and other benefits from recent acquisitions and evolving markets for entertainment media; the ability to obtain product in sufficient quantities; adverse changes in general economic or market conditions; the ability to attract and retain employees, intense competition in the marketplace and other events and other important factors disclosed previously and from time to time in Source Interlink's filings with Securities and Exchange Commission, including its annual report on Form 10-K filed with the SEC today, April 15,2008. In addition, the Company presents financial results on a GAAP and non-GAAP basis.
